IN THE SUPREME COURT OF IOWA

                                                               No. 17–1650

                                                     Linn County No. CVCV085106

                                                                  ORDER
CLERK OF SUPREME COURT




                         ROMOKE OLUTUNDE,
                           Plaintiff-Appellant,

                         vs.

                         IOWA DEPTARTMENT OF HUMAN SERVICES,
                         and CHARLES M. PALMER, DIRECTOR,
                            Defendant-Appellee.



                               The court, McDonald, J., taking no part, being evenly divided, declares this case
MAY 29, 2020




                         affirmed by operation of law. See Iowa Code § 602.4107 (2019).

                               Christensen, C.J., and Appel and Oxley, JJ., would affirm the district court decision

                         that upheld the agency determination that the appellant committed dependent adult abuse;

                         Waterman, Mansfield, and McDermott, JJ., would reverse. See State v. Effler, 769 N.W.2d
ELECTRONICALLY FILED




                         880, 884 (Iowa 2009) (“[W]hen the supreme court is equally divided on an issue upon

                         which the district court and court of appeals differ, the decision of the district court is

                         affirmed by operation of law.”).


                         Copies to:

                         James Robert Hinchliff
                         5015 Grand Ridge Drive
                         Suite 100
                         West Des Moines, IA 50265



                                                                                                             1 of 3
Andrew Howie
5015 Grand Ridge Drive Suite 100
West Des Moines, IA 50265

Charles K. Phillips
Hoover Building
Second Floor
Des Moines, IA 50319




                                            2
                                   2 of 3
                                               State of Iowa Courts

Case Number                     Case Title
17-1650                         Olutunde v. Iowa Dept. of Human Services


                                                          So Ordered




Electronically signed on 2020-05-29 08:00:50




                                                                           3 of 3